Exhibit 10(i)

 

LOGO [g19199g07k88.jpg]

 

2003 KEY ASSOCIATE STOCK PLAN RESTRICTED STOCK UNITS AWARD AGREEMENT

 

GRANTED TO

--------------------------------------------------------------------------------

   GRANT
DATE


--------------------------------------------------------------------------------

   NUMBER OF
RESTRICTED
STOCK UNITS


--------------------------------------------------------------------------------

   FAIR MARKET
VALUE PER
SHARE


--------------------------------------------------------------------------------

                                                                               
    

 

Note: The number of Restricted Stock Units is based on a “divisor price” of
$00.00, which is the five-day average closing price of Bank of America
Corporation common stock for the five business days immediately preceding and
including February 15, 2006.

 

This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an associate of Bank of America or one of its
Subsidiaries.

 

Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).

 

The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Bank of America Corporation Executive
Incentive Compensation Plan, subject to the following terms and provisions:

 

1.   Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.

 

2.   You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.

 

3.   If a cash dividend is paid with respect to Bank of America common stock,
you shall be paid in cash, at the same time as cash dividends on actual shares
of Bank of America common stock are paid, an amount equal to the total cash
dividend you would have received had your Restricted Stock Units been actual
shares of Bank of America common stock.

 

4.   The Restricted Stock Units covered by this Award shall become earned by,
and payable to, you in the amounts and on the dates shown on the enclosed
Exhibit A.

 

5.   You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws and income tax laws as
determined by Bank of America as a condition precedent to the delivery of any
shares of Bank of America common stock pursuant to this Agreement. In addition,
you agree that, upon request, you will furnish a letter agreement providing that
(i) you will not distribute or resell any of said shares in violation of the
Securities Act of 1933, as amended, (ii) you will indemnify and hold Bank of
America harmless against all liability for any such violation and (iii) you will
accept all liability for any such violation.

 

6.   By executing and returning a Beneficiary Designation Form, you may
designate a beneficiary to receive payment in connection with the Restricted
Stock Units awarded hereunder in the event of your death while in service with
Bank of America. If you do not designate a beneficiary or if your designated
beneficiary does not survive you, then your beneficiary will be your estate. A
Beneficiary Designation Form has been included in your Award package and may
also be obtained by contacting Executive Compensation as described in the
Prospectus.

 

7.  

The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds,

 

1



--------------------------------------------------------------------------------

 

debentures, preferred or prior preference stocks ahead of or convertible into,
or otherwise affecting the Bank of America common stock or the rights thereof,
or the dissolution or liquidation of Bank of America, or any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

8.   Bank of America may, in its sole discretion, decide to deliver any
documents related to this grant or future Awards that may be granted under the
Stock Plan by electronic means or request your consent to participate in the
Stock Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and, if requested, agree to participate in the Stock Plan
through an on-line or electronic system established and maintained by Bank of
America or another third party designated by Bank of America.

 

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.

 

9.   Regardless of any action Bank of America or your employer takes with
respect to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the grant of Restricted Stock Units, including the grant and vesting the
Restricted Stock Units, the subsequent sale of Shares acquired upon the vesting
of the Restricted Stock Units and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Restricted Stock
Units to reduce or eliminate your liability for Tax-Related Items.

 

       In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to: withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you; withholding Tax-Related Items from the
cash proceeds, if any, received upon sale of any Shares received in payment for
your Restricted Stock Units; and at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of America may refuse to issue and deliver Shares in payment of any earned
Restricted Stock Units if you fail to comply with any withholding obligation.

 

10.   The validity, construction and effect of this Agreement are governed by,
and subject to, the laws of the State of Delaware and the laws of the United
States, as provided in the Stock Plan. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of North Carolina and agree that such
litigation shall be conducted solely in the courts of Mecklenburg County, North
Carolina or the federal courts for the United States for the Western District of
North Carolina, where this grant is made and/or to be performed, and no other
courts.

 

11.   In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.

 

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer effective as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION By:  

LOGO [g19199g50p25.jpg]

--------------------------------------------------------------------------------

    Chairman, Chief Executive Officer and President

 

2



--------------------------------------------------------------------------------

Exhibit A

 

Bank of America Corporation

2003 Key Associate Stock Plan

 

PAYMENT OF RESTRICTED STOCK UNITS

 

(a) PAYMENT SCHEDULE. Subject to the provisions of paragraph (b) below, the
Restricted Stock Units shall become earned and payable on February 15, 2009 if
you remain employed with Bank of America and its Subsidiaries through that date.
Shares will be issued as soon as administratively practicable, generally within
15 days after the payment date.

 

(b) TERMINATION OF EMPLOYMENT PRIOR TO PAYMENT. If your employment with Bank of
America and its Subsidiaries terminates prior to the above payment date, then
any unearned Restricted Stock Units shall become earned and payable or be
forfeited depending on the reason for termination as follows:

 

  (i)   Death, Disability, or Termination by Bank of America due to Workforce
Reduction or Divestiture. Any unearned Restricted Stock Units shall become
immediately earned and payable as of the date of your termination of employment
if your termination is due to (A) death, (B) Disability, (C) Workforce Reduction
or (D) Divestiture. (Shares will be issued as soon as administratively
practicable, generally within 30 days after notification of termination from the
payroll system.)

 

  (ii)   Termination by Bank of America Without Cause. If your employment is
terminated by your employer without Cause (not including Workforce Reduction or
Divestiture), then any unearned Restricted Stock Units shall become immediately
earned and payable as of such date. (Shares will be issued as soon as
administratively practicable, generally within 30 days after notification of
termination from the payroll system.)

 

  (iii)   Termination by Bank of America With Cause. If your employment is
terminated by your employer with Cause, then any unearned Restricted Stock Units
shall be immediately forfeited as of your employment termination date.

 

  (iv)   Termination by You. If you voluntarily terminate your employment prior
to attaining the Rule of 60, then any unearned Restricted Stock Units shall be
immediately forfeited as of your employment termination date.

 

  (v)   Rule of 60. If you voluntarily terminate your employment having attained
the Rule of 60, then any unearned Restricted Stock Units shall continue to
become earned and payable in accordance with the schedule set forth in paragraph
(a) above, provided that (A) you do not engage in Competition during such period
and (B) prior to each of February 15, 2007, February 15, 2008, and February 15,
2009, you provide Bank of America with a written certification that you have not
engaged in Competition. To be effective, such certification must be provided on
such form, at such time and pursuant to such procedures as Bank of America shall
establish from time to time. If Bank of America determines in its reasonable
business judgment that you have failed to satisfy either of the foregoing
requirements, then any unearned Restricted Stock Units shall be immediately
forfeited as of the date of such determination. In addition, from time to time
following your termination of employment after having attained the Rule of 60,
Bank of America may require you to further certify that you are not engaging in
Competition, and if you fail to fully cooperate with any such requirement Bank
of America may determine that you are engaging in Competition.

 

  (vi)   6-Month Payment Delay. Notwithstanding the foregoing, the issuance of
any Shares in payment of Restricted Stock Units that have become earned and
payable upon your termination of employment shall be delayed until six
(6) months following the date of your termination of employment if and to the
extent required by Section 409A of the Code.

 

(c) FORM OF PAYMENT. Payment of Restricted Stock Units shall be payable in the
form of one share of common stock for each Restricted Stock Unit that is
payable.

 

(d) DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings:

 

Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) failed to perform your job function(s), which Bank
of America views as being material to your position and the overall business of
Bank of America and its Subsidiaries under circumstances where such failure is
detrimental to Bank of America or any Subsidiary; (iv) materially breached any
written policy applicable to associates of Bank of America and its Subsidiaries
including, but not limited to, the Bank of America

 

3



--------------------------------------------------------------------------------

Corporation Code of Ethics and General Policy on Insider Trading; or (v) made an
unauthorized disclosure of any confidential or proprietary information of Bank
of America or its Subsidiaries or have committed any other material violation of
Bank of America’s written policy regarding Confidential and Proprietary
Information.

 

Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent, or otherwise, with a business
entity that is designated as a “Competitive Business” as of the date of your
termination of employment. Bank of America shall communicate such list to you.

 

Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.

 

Rule of 60 means, as of the date of your termination of employment with Bank of
America and its Subsidiaries, you have (i) completed at least ten (10) years of
“Vesting Service” under the tax-qualified Pension Plan sponsored by Bank of
America in which you participate and (ii) attained a combined age and years of
“Vesting Service” equal to at least sixty (60).

 

Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by the your employer and (i) you receive severance
pay under the Corporate Severance Program (or any successor program) upon
termination of employment, or (ii) if not eligible to receive such severance
pay, you are notified in writing by an authorized officer of Bank of America or
any Subsidiary that the termination is as a result of such action. Your
termination of employment shall not be considered due to Workforce Reduction
unless you have first executed all documents required under the Corporate
Severance Program or otherwise, including without limitation any required
release of claims.

 

4



--------------------------------------------------------------------------------

LOGO [g19199g07k88.jpg]

 

2003 KEY ASSOCIATE STOCK PLAN

STOCK OPTION AWARD AGREEMENT

 

GRANTED TO

--------------------------------------------------------------------------------

   GRANT
DATE


--------------------------------------------------------------------------------

   EXPIRATION
DATE


--------------------------------------------------------------------------------

   NUMBER
OF
SHARES


--------------------------------------------------------------------------------

   OPTION
PRICE
PER
SHARE


--------------------------------------------------------------------------------

                                                                                
                            

 

This Stock Option Award Agreement and all Exhibits hereto (the “Agreement”) is
made between Bank of America Corporation, a Delaware corporation (“Bank of
America”), and you, an associate of Bank of America or one of its Subsidiaries.

 

Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).

 

You and Bank of America mutually covenant and agree as follows:

 

1.   Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America grants to you the option (the “Option”) to purchase from Bank of
America the above-stated number of Shares of Bank of America Common Stock at the
Option Price per share stated above. This Option is not intended to be an
Incentive Stock Option. You acknowledge having read the Prospectus and agree to
be bound by all of the terms and conditions of the Stock Plan and this
Agreement.

 

2.   This Option vests and is exercisable by you as described on Exhibit A
attached hereto and incorporated herein by reference. The manner of exercising
the Option and the method for paying the applicable Option Price shall be as set
forth in the Stock Plan. Any applicable withholding taxes must also be paid by
you in accordance with the Stock Plan. Shares issued upon exercise of the Option
shall be issued solely in your name. The right to purchase Shares pursuant to
the Option shall be cumulative so that when the right to purchase additional
Shares has vested pursuant to the schedule on Exhibit A, such Shares or any part
thereof may be purchased thereafter until the expiration of the Option.

 

3.   In the event of your termination of employment with Bank of America and its
Subsidiaries and subject to the provisions of this paragraph 3 and Exhibit A,
this Option shall expire on the earlier of the Expiration Date stated above or
the following cancellation date depending on the reason for termination:

 

Reason for Termination

--------------------------------------------------------------------------------

   Cancellation Date


--------------------------------------------------------------------------------

Death or Disability

   12 months from termination date

Workforce Reduction or Divestiture

   12 months from termination date

Cause

   termination date

Rule of 60

   Expiration Date (as stated above)*

All Other Terminations

   90 days from termination date

--------------------------------------------------------------------------------

*   Note: Subject to compliance with the Rule of 60 vesting conditions set forth
on Exhibit A.

 

The reasons for termination are as defined on Exhibit A. For purposes of this
Agreement, your employment termination date will be determined by Bank of
America based on the personnel records of Bank of America and its Subsidiaries
and will be prior to your commencement of any period of severance pay, if
applicable.

 

4.   The Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. If the Option is exercisable following your death, the Option
shall be exercisable by such person empowered to do so under your will, or if
you fail to make a testamentary disposition of the Option or shall have died
intestate, by your executor or other legal representative.

 

5



--------------------------------------------------------------------------------

5.   “Net Profit Shares” (as defined below) acquired upon exercise of the Option
must be held by you until the earlier of (i) the third anniversary of the
exercise date or (ii) the date of your termination of employment with Bank of
America and its Subsidiaries (other than termination of employment for “Cause,”
as defined in Exhibit A). Any attempt to sell, transfer, pledge, assign or
otherwise alienate or hypothecate Net Profit Shares prior to completion of such
period shall be null and void. For purposes hereof, “Net Profit Shares” means
the aggregate number of Shares with respect to which the Option is exercised
minus Shares having an aggregate Fair Market Value as of the exercise date equal
to the sum of (x) the aggregate Option Price with respect to the exercise and
(y) the amount of all applicable taxes with respect to the exercise, assuming
your maximum applicable federal, state and local tax rates for such purpose.

 

6.   If your employment with Bank of America and its Subsidiaries is terminated
for Cause, any Net Profit Shares held by you on the date of termination that
have not yet become transferable in accordance with paragraph 5 above shall be
immediately forfeited. In that case, (i) your right to vote and to receive cash
dividends on, and all other rights, title or interest in, to or with respect to,
such forfeited Net Profit Shares shall automatically, without further act,
terminate and (ii) such forfeited Net Profit Shares shall be returned to Bank of
America. You hereby irrevocably appoint (which appointment is coupled with an
interest) Bank of America as your agent and attorney-in-fact to take any
necessary or appropriate action to cause such forfeited Net Profit Shares to be
returned to Bank of America, including without limitation executing and
delivering stock powers and instruments of transfer, making endorsements and/or
making, initiating or issuing instructions or entitlement orders, all in your
name and on your behalf. You hereby ratify and approve all acts done by Bank of
America as such attorney-in-fact. Without limiting the foregoing, you expressly
acknowledge and agree that any transfer agent for such forfeited Net Profit
Shares is fully authorized and protected in relying on, and shall incur no
liability in acting on, any documents, instruments, endorsements, instructions,
orders or communications from Bank of America in connection with such forfeited
Net Profit Shares or the transfer thereof, and that any such transfer agent is a
third party beneficiary of this Agreement.

 

7.   You acknowledge that, as of the Grant Date of this Award, Fidelity
Brokerage Services LLC, National Financial Services LLC and their affiliated
companies (collectively, “Fidelity”) have been engaged by Bank of America to
provide recordkeeping, administrative and brokerage services to participants in
the Stock Plan. In that regard, so long as Fidelity remains engaged by Bank of
America to provide those services, the Net Profit Shares shall be held in a
brokerage account administered by Fidelity during the period of
non-transferability described in paragraph 5 above. BY ENTERING INTO THIS
AGREEMENT, YOU ARE ALSO HEREBY ENTERING INTO THE INSTRUCTION LETTER WITH
FIDELITY IN THE FORM ATTACHED HERETO AS EXHIBIT B, pursuant to which you
authorize Fidelity to follow any duly authorized instructions of Bank of America
regarding the forfeiture of Net Profit Shares in accordance with paragraph 6
above. Fidelity shall be a third party beneficiary of this Agreement for
purposes of relying on the provisions of this paragraph 7.

 

8.   You agree that, upon request, you will furnish a letter agreement providing
(i) that you will not distribute or resell in violation of the Securities Act of
1933, as amended, any of the Shares acquired upon your exercise of the Option,
(ii) that you indemnify and hold Bank of America harmless against all liability
for any such violation and (iii) that you will accept all liability for any such
violation.

 

9.   The existence of this Option shall not affect in any way the right or power
of Bank of America or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in Bank of
America’s capital structure or its business, or any merger or consolidation of
Bank of America, or any issue of bonds, debentures, preferred or prior
preference stocks ahead of or convertible into, or otherwise affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of Bank of
America, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

10.   Bank of America may, in its sole discretion, decide to deliver any
documents related to this Option grant or future Awards that may be granted
under the Stock Plan by electronic means or request your consent to participate
in the Stock Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, agree to participate in the
Stock Plan through an on-line or electronic system established and maintained by
Bank of America or another third party designated by Bank of America.

 

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.

 

11.  

Regardless of any action Bank of America or your employer takes with respect to
any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all

 

6



--------------------------------------------------------------------------------

 

Tax-Related Items owed by you is and remains your responsibility and that Bank
of America and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related
Items.

 

       Prior to exercise of the Option, you shall pay or make adequate
arrangements satisfactory to Bank of America and/or your employer to satisfy all
withholding obligations of Bank of America and/or your employer. In this regard,
you authorize Bank of America and/or your employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by Bank of America and/or your employer or from
proceeds of the sale of the Shares. Alternatively, or in addition, to the extent
permissible under applicable law, Bank of America may (i) sell or arrange for
the sale of Shares that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold in Shares, provided that Bank of America
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, you shall pay to Bank of America or your employer any amount of
Tax-Related Items that Bank of America or your employer may be required to
withhold as a result of your participation in the Stock Plan or your purchase of
Shares that cannot be satisfied by the means previously described. Bank of
America may refuse to honor the exercise and refuse to deliver the Shares if you
fail to comply with your obligations in connection with the Tax-Related Items as
described in this paragraph 11.

 

12.   The validity, construction and effect of this Agreement are governed by,
and subject to, the laws of the State of Delaware and the laws of the United
States, as provided in the Stock Plan. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of North Carolina and agree that such
litigation shall be conducted solely in the courts of Mecklenburg County, North
Carolina or the federal courts for the United States for the Western District of
North Carolina, where this grant is made and/or to be performed, and no other
courts.

 

13.   In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Option. Any prior agreements, commitments or negotiations
concerning the Option are superseded. Subject to the terms of the Stock Plan,
this Agreement may only be amended by a written instrument signed by both
parties.

 

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.

 

BANK OF AMERICA CORPORATION

     

ASSOCIATE

By:

         

--------------------------------------------------------------------------------

 

LOGO [g19199g50p25.jpg]

--------------------------------------------------------------------------------

            Chairman, Chief Executive Officer and President            

 

7



--------------------------------------------------------------------------------

Exhibit A

 

Bank of America Corporation

2003 Key Associate Stock Plan

 

VESTING OF STOCK OPTION AWARD

 

(a) VESTING SCHEDULE. Subject to the provisions of paragraph (b) below, the
Option shall vest and become exercisable on February 15, 2009 (i.e., the third
anniversary of the Grant Date) if you remain employed with Bank of America and
its Subsidiaries through that date.

 

(b) EFFECT OF TERMINATION OF EMPLOYMENT ON VESTING. The termination of your
employment with Bank of America and its Subsidiaries before the vesting date in
paragraph (a) above shall affect the vesting of the Option depending on the
reason for termination as follows:

 

Death, Disability, Workforce Reduction or Divestiture: To the extent the Option
was not already vested pursuant to paragraph (a) above, the Option shall become
fully (100%) vested as of the date of your death, Disability, or termination of
employment due to Workforce Reduction or Divestiture. If you satisfied the Rule
of 60 as of the date of your termination of employment due to your death or
Disability, then notwithstanding the provisions of paragraph 3 of the Agreement
to the contrary, the Option will remain exercisable until the Expiration Date of
the Option.

 

Cause: The Option shall immediately terminate and be forfeited as of the date of
termination of employment, even if it had previously vested to any extent
pursuant paragraph (a) above prior to termination of employment.

 

Rule of 60: If your employment terminates for any reason other than death,
Disability or Cause after you have attained the Rule of 60, then, after applying
the vesting rules applicable to termination due to Workforce Reduction or
Divestiture as set forth above in this paragraph (b) (if applicable), any
unvested Options shall continue to become vested and exercisable in accordance
with the schedule set forth in paragraph (a) above, provided that (A) you do not
engage in Competition during such period and (B) prior to each of February 15,
2007, February 15, 2008 and February 15, 2009, you provide Bank of America with
a written certification that you have not engaged in Competition. To be
effective, such certification must be provided on such form, at such time and
pursuant to such procedures as Bank of America shall establish from time to
time. If Bank of America determines in its reasonable business judgment that you
have failed to satisfy either of the foregoing requirements, then:

 

  (A)   any unvested Options shall be immediately forfeited as of the date of
such determination; and

 

  (B)   any vested Options shall cease to be exercisable as of the later of
(i) the date of such determination or (ii) the applicable Cancellation Date
under paragraph 3 of the Agreement that would have applied if you had not
attained the Rule of 60.

 

In addition, from time to time following your termination of employment after
having attained the Rule of 60, Bank of America may require you to further
certify that you are not engaging in Competition, and if you fail to fully
cooperate with any such requirement Bank of America may determine that you are
engaging in Competition.

 

All Other Terminations: Any portion of the Option that was not already vested
pursuant to paragraph (a) above as of the date of termination of employment
shall terminate and be forfeited as of such date.

 

The Option, to the extent vested as provided by this paragraph (b), shall remain
exercisable following termination of employment pursuant to the provisions of
paragraph 3 of the Agreement.

 

(c) DEFINED TERMS. For purposes of this Exhibit A and the Agreement, the
following terms shall have the following meanings:

 

All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries prior to your having attained the Rule of 60,
whether initiated by you or your employer, other than a termination due to your
death or Disability and other than a termination which constitutes Workforce
Reduction, Divestiture or Cause.

 

Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony; (iii) failed to perform your job function(s), which Bank
of America views as being material to your position and the overall business of
Bank of America and its Subsidiaries under circumstances

 

8



--------------------------------------------------------------------------------

where such failure is detrimental to Bank of America or any Subsidiary;
(iv) materially breached any written policy applicable to associates of Bank of
America and its Subsidiaries including, but not limited to, the Bank of America
Corporation Code of Ethics and General Policy on Insider Trading; or (v) made an
unauthorized disclosure of any confidential or proprietary information of Bank
of America or its Subsidiaries or have committed any other material violation of
Bank of America’s written policy regarding Confidential and Proprietary
Information.

 

Competition means your being engaged, directly or indirectly, whether as a
director, officer, employee, consultant, agent, or otherwise, with a business
entity that is designated as a “Competitive Business” as of the date of your
termination of employment. Bank of America shall communicate such list to you.

 

Disability is as defined in the Stock Plan.

 

Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.

 

Rule of 60 means, as of the date of your termination of employment with Bank of
America and its Subsidiaries, you have (i) completed at least ten (10) years of
“Vesting Service” under the tax-qualified Pension Plan sponsored by Bank of
America in which you participate and (ii) attained a combined age and years of
“Vesting Service” equal to at least sixty (60).

 

Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you receive severance pay
under the Corporate Severance Program (or any successor program) upon
termination of employment, or (ii) if not eligible to receive such severance
pay, you are notified in writing by an authorized officer of Bank of America or
any Subsidiary that the termination is as a result of such action. Your
termination of employment shall not be considered due to Workforce Reduction
unless you have first executed all documents required under the Corporate
Severance Program or otherwise, including without limitation any required
release of claims.

 

9